Title: To Thomas Jefferson from Fournier Lamorinnière, 6 May 1801
From: Lamorinnière, Fournier
To: Jefferson, Thomas


               
                  Monsieur
                  Paris ce 16 floreal an 9 de la Rep. fse ou 6 May 1801
               
               Demoiselle fournier Lamorinniere demeurante a Paris Rue des Marmouzets No. 11 Division de la Cité
               Vous expose que depuis huit ans la Communication de L’amerique a la france etant interceptée, elle N’a pu Recevoir aucune nouvelle de Mr. Pierre Chauveau Negociant Et son Epouse ses frere et soeur cy devant domiciliés au Cap françois Isle St. Domingue Maison de Mr. Aubert et depuis Environ neuf ans a Philadelphie. elle profite de Mr. Chardin fils negociant de Paris allant a Philadelphie qui a bien Voulu se charger d’un Paquet quelle ose Vous adresser, Vous supliant de faire remettre plusieurs lettres cy incluses auxd. sr. et De. Chauveau, ignorant leur adresse dans cette Ville, et a cet Effet d’avoir la bonté de faire faire la Recherche de leur domicile—Et de lhonorer d’un Mot de Reponse Si ces lettres leur ont Eté Remises, attendu que lExposante a le plus Vif Interets de Recevoir de leurs nouvelles, Elle ne cessera de Vous En temoigner Sa Reconnoissance Et dEtre avec les Sentimens les plus Respecteux
               Votre tres humble Servante
               fournier lamorinniere
               
                  Mon adresse Est rue des Marmouzet No. 11 En la cité poste restante a Paris
               
             
               editors’ translation
               
                  Sir
                  Paris, 16 Floréal Year 9 of the French Republic, or 6 May 1801
               
               The gentlewoman Fournier Lamorinniere, domiciled in Paris, Marmouzets Street, No. 11 City Division
               Explains to you that, communication between France and America having been interrupted for eight years, she has been able to receive no news of Mr. Pierre Chauveau, merchant, and his spouse, her brother and sister, previously domiciled at Cap-Français, Island of Saint-Domingue, House of Mr. Aubert, and for about nine years at Philadelphia. She is taking advantage of the fact that Mr. Chardin the younger, a Paris merchant, goes to Philadelphia, and has kindly taken the responsibility for a packet that she dares address to you, begging you to send the several letters enclosed to the aforementioned Master and Mistress Chauveau, not knowing their address in that city, and for that purpose asking you to have the kindness to have their home sought out—And to honor her with a brief reply if these letters have been delivered to them, given that the writer has a strong interest in receiving news of them, she will always be grateful and will be with the most respectful sentiments
               Your very humble servant
               
                  
                     fournier lamorinniere
                  
               
               
                  My address is Rue des Marmouzets, number 11 in the city general delivery, Paris.
               
            